DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 8/9/2022 have been entered.  in the amendment, claims 1, 22, and 23 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-11, filed 8/9/2022, with respect to the rejections of claims 1, 3-7, 9-15, 17, 18, and 20-23 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 3-7, 9-15, 17, 18, and 20-23 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-15, 17, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system, comprising: a lens disposed relative to a scene and configured to focus light from the scene onto a focal plane; a keyhole-shaped aperture defined within an opaque material disposed at the focal plane of the lens, wherein the keyhole-shaped aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens, such that the light from the scene focused by the lens is transmitted through the keyhole-shaped aperture and diverges to the array of light detectors without reflections as diverging light, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the keyhole-shaped aperture. 
Independent claim 22 recites a method, comprising: focusing, by a lens disposed relative to a scene, light from the scene onto a focal plane; transmitting, through a keyhole-shaped aperture defined within an opaque material disposed at the focal plane of the lens, the light from the scene focused by the lens, wherein an array of light detectors is disposed on a side of the focal plane opposite the lens, such that the light from the scene focused by the lens and transmitted through the keyhole-shaped aperture diverges to the array of light detectors without reflections as diverging light; intercepting, by the array of light detectors, the diverging light, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), wherein the keyhole-shaped aperture has a cross-sectional area, and wherein a cross-sectional area of the array of light detectors that intercept the diverging light is greater than the cross-sectional area of the keyhole-shaped aperture; and detecting, by the array of light detectors, the intercepted light. 
Independent claim 23 recites a light detection and ranging (LID AR) device, comprising: a LIDAR transmitter configured to illuminate a scene with light; a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene, wherein the LIDAR receiver comprises: a lens configured to focus light from the scene onto a focal plane; a keyhole-shaped aperture defined within an opaque material disposed at the focal plane, wherein the keyhole-shaped aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens, such that the light from the scene focused by the lens is transmitted through the keyhole-shaped aperture and diverges to the array of light detectors without reflections as diverging light, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the keyhole-shaped aperture. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 22, and as recited in combination in independent claim 23 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Sick AG (DE 202014100836), teaches 
a system, comprising: a lens disposed relative to a scene and configured to focus light from the scene and configured to focus light from the scene onto a focal plane; an aperture defined within an opaque material disposed at the focal plane of the lens, wherein the aperture has a cross-sectional area; and an array of light detectors disposed on a side of the focal plane opposite the lens and configured to intercept and detect diverging light focused by the lens and transmitted through the aperture to the array of light detectors without reflections, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and, wherein a cross-sectional area of the array of light detectors that intercepts the diverging light is greater than the cross-sectional area of the aperture 
and 
a method, comprising: focusing, by a lens disposed relative to a scene, light from the scene onto a focal plane; transmitting, through an aperture defined within an opaque material disposed at the focal plane of the lens, the light from the scene to an array of light detectors disposed on a side of the focal plane opposite the lens, wherein the light from the scene is transmitted to the array of light detectors without reflections, and wherein the aperture has a cross-sectional area; diverging, by the light from the scene transmitted through the aperture; intercepting, by the array of light detectors, the diverged light from the scene, wherein the array of light detectors comprises a plurality of single photon avalanche diodes (SPADs), and wherein a cross-sectional area of the array of light detectors that intercept the diverged light from the scene is greater than the cross-sectional area of the aperture; and detecting, by the array of light detectors, the intercepted light. 
It is to be noted that in Sick, some of the diverging light focused by the lens and transmitted through the aperture to the array of light detectors is reflected between the aperture and the array of light detectors. 
Another prior art reference, Pennecot et al. (US 8,836,922), teaches a light detection and ranging (LIDAR) device, comprising: a LIDAR transmitter configured to illuminate a scene with light; a LIDAR receiver configured to receive light scattered by one or more objects within the scene to map the scene, wherein the LIDAR receiver comprises: a lens configured to focus the light scattered by the one or more objects within the scene onto a focal plane. 
Another prior art reference, Silvestrini et al. (US 8,864,824), teaches a teardrop-shaped aperture. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 22, and as recited in combination in independent claim 23. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645